Citation Nr: 1601413	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot skin condition, also claimed as a corn and a callous of the right foot little toe.

2.  Entitlement to service connection for skin condition of the face and scalp.

3.  Entitlement to service connection for Raynaud's syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis with patellofemoral syndrome, status post arthroscopy.

5. Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis with patellofemoral syndrome, status post arthroscopy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran initiated an appeal with a July 2011 denial of benign positional vertigo (hereinafter referred to as vertigo) by filing a notice of disagreement (NOD) in September 2011, and this was satisfied by a grant of service connection for vertigo in a September 2013 rating which assigned an initial 10 percent rating for this effective October 3, 2010, with notice sent in January 2014.  She initiated another appeal by submitting a Statement in Support of Claim on January 17, 2014 alleging entitlement to a 30 percent rating and an earlier effective date for vertigo.  In September 2015, the RO granted an initial 30 percent rating for the vertigo, effective October 3, 2010, which fully satisfied that portion of the claim requesting an increased rating.  Later, in an informal conference and a written statement both dated in September 2015, she withdrew the request for an earlier effective date.  Thus, there is no issue before the Board regarding vertigo.  

The Board notes that in a statement attached to her March 2014 substantive appeal, the Veteran has alleged that she filed a NOD with the RO's denial of service connection for anemia in a January 2012 rating, with notice sent the same month.  However there is no evidence showing that a NOD with any portion of this rating was ever submitted.  Thus this matter is referred to the RO. 

The issues of entitlement to service connection for Raynaud's syndrome and for increased initial ratings for the left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT 

1.  A right foot skin disorder, diagnosed as a corn on the right fifth metatarsal, began in active service.  

2.  A skin disorder affecting the scalp and face, diagnosed as seborrheic dermatitis, began in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a corn on the right fifth metatarsal are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for seborrheic dermatitis are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

In regards to the right foot corn and callus disorder, the Veteran's lay statement attached to her March 2014 substantive appeal has alleged that this was caused from a conditioning hike during 2001 while in training for Officer Candidate School.  She alleged that she was told to self-treat with moleskin and ointment, but that the condition was continuously aggravated during service due to continued forced marches, hikes and running in combat boots.  She has indicated that she continues to self-treat this condition, which is painful when wearing dress or business shoes.  In a January 2014 statement she cited receiving special shoes for her toe condition.

Pre-service records include no findings of a growth of the right toe on pre-service ROTC examination from November 1999 and her midshipmen's examination of September 2000, although mild pes planus was noted in the September 2000 exam, and she denied skin disease or foot trouble on the reports of medical history.  Also prior to entry into active service, a February 2001 waiver of physical standards concerned disabilities other than the claimed skin disorder of the foot.  Service treatment records do confirm that in December 2004, when being treated for a twisted right ankle that happened while running, she was described as having warts on the right little toe, which had failed a prior shave and freeze, with a podiatric consult placed.  "Warts" were noted to have been on the problem lists in clinic records between 2007 and 2009, although the location of the wart was not specified.  A June 2010 VA examination conducted while she was still on active duty disclosed a history since 2001 of a crusting callus on the right 5th toe that was constantly painful, with recommended surgery not done due to pregnancy.  Examination confirmed the presence of a 1 centimeter by 1 centimeter callus on the right 5th toe, with crusting noted and the diagnosis was right 5th toe corn.  In the July 2010 separation examination report of medical history, she endorsed foot trouble with the physician's notes noting her reporting a corn on the right foot.  

Post service records include a December 2011 VA examination for other medical conditions but that did include findings of unremarkable examination of the feet.  However in March 2014 she was seen by dermatology with examination including the corn with findings of a hyperkeratotic papule on the pressure bearing area on the right lateral 5th toe.  She was counseled regarding over the counter treatment for corn relief.  Also submitted in support of the claim was a photograph showing a growth of the 5th toe on the right foot, although the date is not shown.  

The Board finds that the Veteran's lay evidence of continued symptoms and treatment for the corn is credible and supported by the medical evidence showing a continued problems with the corn in March 2014, although it was not noted in a December 2011 VA examination that was focused on other medical issues.  The evidence favors a finding of onset of a right foot corn in service, with evidence both lay and medical of the continued manifestations of  a symptomatic growth of the right foot, with the corn noted in the March 2014 record.  Accordingly, as the preponderance of competent and probative evidence of record is in favor of the claim, service connection for a corn of the right 5th toe is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

In regards to the skin disorder of the face and scalp, the Veteran's lay statement attached to her March 2014 substantive appeal has alleged that there is ample evidence in the service treatment records to support granting service connection for seborrheic dermatitis affecting her scalp and face.  She pointed out that the condition periodically recurs and stated that when she was examined for this in the July 2010 VA examination while on active duty, her hair was in a bun and thus the condition was not closely examined.  She pointed out that she continues with symptoms of seborrheic dermatitis and noted that she had current treatment including VA and private treatment.  

Pre-service records include normal skin findings on pre-service ROTC examination from November 1999 and her midshipmen's examination of September 2000 and she denied skin disease on the reports of medical history.  Also prior to entry into active service, a February 2001 waiver of physical standards concerned disabilities other than the claimed skin disorders.  An Iraq post deployment medical questionnaire from October 2003 gave a history of skin diseases/rashes.  In March 2005 she was seen for seborrheic dermatitis which was a chronic condition described as present for 7-8 years and findings on examination of diffuse scaling of the scalp and dry/scaling macules to the ear and frontal/temporal scalp.  She continued treating throughout 2005 for seborrheic dermatitis, with findings of scaling lesions of the scalp as well as around the ears in July 2005 and December 2005.  She also was seen for hair loss in December 2005, and was referred to a private dermatologist who again noted scaling behind the ears and scalp and erythematous macules on the face, with an impression that included acne, seborrheic dermatitis and striae.  She was noted to have seborrheic dermatitis listed on the problem list repeatedly in other records from between 2009 and early 2010.  In a June 2010 VA examination prior to discharge, the history of a skin condition of the face and scalp was said to have existed since 1997 with fungal dermatitis in 2003 and a rash about once or twice that was itching and crusting and was treated with antifungals and steroids.  Examination of the skin was described as normal with normal head, ears and nose.  The diagnosis was for the claimed face and scalp skin conditions, there was no pathology to render a diagnosis.  A July 2010 report of medical history was noted to give a history of seborrheic dermatitis with resolution of symptoms.  

Post service records include a December 2011 VA examination for other medical conditions but that did include findings of unremarkable examination of the skin other than a C-section scar.  However in March 2014 she was seen by dermatology with examination including a reported history of seborrheic dermatitis with various treatment modalities that did not help and a request for something to help it.  Examination included a diagnosis of seborrheic dermatitis with white scaly patches throughout the scalp and pink scaly patches on the eyebrows and nasolabial folds.  Also in support of her claim the Veteran submitted a March 2014 lay statement from her personal cosmetologist who confirmed having seen the Veteran for hair care since 2002 and noted a problem with excessive dry scalp not helped by various special shampoos and other hair products.  The cosmetologist recommended she see a dermatologist for this.  She noted that the scalp problems continue to present from the scalp to the brows.  Additionally included in the March 2014 documents were photos showing her scalp with an extremely flaking skin disorder, although the date of the photos was not clear.  

The Board finds that the Veteran's lay evidence of continued symptoms and treatment for the skin disorder of the scalp and face is credible and supported by the medical evidence showing continued problems of flaking and erythematous skin lesions of the scalp and face repeatedly diagnosed by competent medical personnel as seborrheic keratosis, although this condition was not noted in a December 2011 VA examination that was focused on other medical issues.  Although some of the service and post service medical evidence suggested a medical history dating back prior to service, the Board notes no clear indication of this pre-existing service, with repeated pre-service examinations silent for this.  Thus, there is no need to address whether the presumption of soundness and aggravation of a pre-existing disorder should apply.  The evidence favors a finding of onset of seborrheic dermatitis in service, with evidence both lay and medical of the continued manifestations of  this condition with a continued diagnosed seborrheic dermatitis in a March 2014 medical record.  Accordingly, as the preponderance of competent and probative evidence of record is in favor of the claim, service connection for seborrheic dermatitis is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for a corn on the right fifth metatarsal is granted.  

Service connection for seborrheic dermatitis is granted.  


REMAND

Regarding service connection for Raynaud's syndrome, further development is necessary as it is not clear whether the Veteran currently has this disability.  The evidence clearly shows that it was treated in service in 2006 with complaints of her fingers turning colors in the cold and diagnosed as Raynaud's syndrome in May 2006, with an August 2006 rheumatology consult suggesting that Raynaud's phenomenon with changes in the hand was present since teenage years (raising the possibility of a pre-existing condition) and positive ANA findings noted, as well as aggravating factors to be avoided such as cold exposure.  Later in November 2006 the rheumatology consult described the Raynaud's as "benign" with repeat ANA negative and no evidence of connective tissue problems.  The June 2010 VA examination for Raynaud's is noted to disclose no pathology to render a diagnosis.  

There is no post service medical evidence that clearly shows a continuation of a current diagnosis of Raynaud's syndrome (or phenomena), although the Veteran has reported continued treatment for this at the VA, citing VA treatment in Fayetteville and Jacksonville in her March 2014 substantive appeal.  Thus, the Board finds these treatment records should be obtained.  Additionally a VA examination is warranted to determine whether the Veteran has a current disability of Raynaud's syndrome that began in (or if deemed pre-existing) was aggravated in service.  

Regarding the claims for increased initial ratings for the left and right knee disabilities, the record reflects that the Veteran was last afforded a VA examination to determine the severity of her service-connected knee disabilities in 2011.  In a December 2015 brief the Veteran's representative argued that this examination was too old and does not accurately reflect the current severity of her bilateral knee disabilities.  The Veteran also submitted records from May 2013 with MRI findings of degenerative signs and tearing of the medial meniscus bilaterally, with worsening pain and crepitus also noted.  As the current severity of the Veteran's service-connected disability is unclear, a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from discharge in October 2010 to the present, to specifically include records at the VA facilities in Fayetteville and Jacksonville.

2.  Then schedule the Veteran for a VA examination to determine the current severity of the Veteran's left and right knee disabilities, including any associated surgical scarring.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  Any indicated tests should be performed.  All current residuals, to include any surgical scar(s), instability and limitation of motion and all resulting functional impairment should be identified.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the left and right knee.  The examiner is also asked to provide an opinion concerning the impact of the disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided. 

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed Raynaud's syndrome.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  Any indicated tests should be performed.  

(a) The examiner should first confirm whether the Veteran has a current diagnosis of Raynaud's syndrome.  

(b) If Raynaud's syndrome is diagnosed, the examiner should then opine as to the following:

(1) Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that Raynaud's syndrome existed prior to active service?
 
(2) If so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing Raynaud's syndrome WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the disease during service?

(3) If the answer to question (1) is no, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current Raynaud's syndrome had its onset in service, or is otherwise related to service. 

Comprehensive rationales must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.
 
4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a Supplemental Statement of the Case and afforded the appropriate opportunity to respond. The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


